Citation Nr: 0615021	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a scar on the 
veteran's right foot.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a neck condition.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran has a confirmed period of active duty in the 
military from October 1992 to November 1994, and an 
unconfirmed period from April 1996 to August 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Because further development of the evidence is needed before 
the Board can make a decision as to the veteran's claim for 
an initial compensable rating for residuals of a right ankle 
fracture, this issue is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify him if further action is required on his part.  The 
Board will address the merits of his remaining claims in the 
decision below.  


FINDINGS OF FACT

1.  The veteran does not currently have a right ear hearing 
loss disability according to VA standards.

2.  The evidence of record indicates the veteran does not 
currently have a scar on his right foot.

3.  Although the veteran experiences intermittent back and 
neck pain, the medical evidence of record indicates he does 
not currently have an underlying back or neck disability.  




CONCLUSIONS OF LAW

1.  The veteran does not currently have a right ear hearing 
loss disability that was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2005).

2.  The veteran does not currently have a scar on his right 
foot that is a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.

3.  The veteran does not currently have a back disability 
that is a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.

4.  The veteran does not currently have a neck disability 
that is a residual of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in December 2002 
apprising him of the evidence needed to support his claims 
that was not on record at the time of the letter, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letter satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. at 130 (Ivers, J., dissenting).  
In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request 
in many cases would be superfluous.  Id.  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the December 2002 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
The letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that 
the preponderance of the evidence is against his claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


In this case, VCAA notice was provided in December 2002, so 
prior to the RO's initial decision in March 2003.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his records from Dr. 
Swegman.  In addition, VA examinations were scheduled in 
January and February 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran's SMRs indicate the veteran's audiometric 
examinations were within normal limits during military 
service.  The report of the February 2003 VA audiological 
examination revealed his puretone thresholds, in decibels, to 
be as follows for his right ear:


500
1000
2000
3000
4000
Right
15
15
5
10
20

Speech discrimination was 100 percent in the right ear.  The 
VA examiner noted a slight dip at 4000 Hertz to 20 decibels.  
Nonetheless, for the purposes of applying the laws 
administered by VA, the results of this examination indicate 
the veteran does not have a disability.  See 38 C.F.R. § 
3.385.  He does not have an auditory threshold of 40 decibels 
in any of the frequencies 500, 1000, 2000, or 4000 Hertz; he 
does not have auditory thresholds of 26 decibels or greater 
in at least three of these; and his speech recognition score 
is not less than 94 percent.  Id.  Since he does not meet the 
threshold requirements to establish a hearing loss disability 
for VA purposes, he has no valid claim.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

With regard to the veteran's claim for service connection for 
a scar on his right foot, the report of the January 2003 VA 
examination indicates that, on objective physical 
examination, he had no scars or other deformities on his 
right foot.  Furthermore, he denied any injury or scar to the 
right foot.  So again, without evidence of a current 
disability, he has no valid claim for compensation.  Id.

With regard to his claim for a back condition, the veteran's 
SMRs indicate he complained of back pain and left leg 
numbness in November 1996 and was referred to physical 
therapy.  The diagnosis was mechanical back pain.  In 
November 1996, he also complained of neck pain and decreased 
range of motion.  Tight cervical muscles were noted, and the 
diagnosis was cervical syndrome.
The veteran was discharged from military service in August 
1997.  The next record of evaluation or treatment for back 
and neck pain is not dated until September 2002.  A February 
2003 letter from Dr. Swegman indicates the veteran was 
treated from September to November 2002.  According to the 
doctor, the veteran's diagnosis was vertebral subluxation of 
C5, L4 and sciatica.  On the last day of treatment, 
he reported that numbness was gone in both his legs and right 
foot.  He did not return for any follow-up care.  

The report of the January 2003 VA examination indicates the 
veteran said he continued to experience low back pain, but no 
numbness or tingling.  He said that his neck had improved 
over the previous two months, along with headaches that he 
believed were secondary to cervical spine misalignment.  An 
X-ray of his cervical spine was normal.  An X-ray of his 
lumbar spine revealed minimal right lateral flexion that was 
most likely positional; otherwise, the X-ray of his lumbar 
spine was normal.  The examiner's diagnoses were chronic 
cervical pain with headaches and chronic low back pain with 
numbness.  No underlying maladies were diagnosed.

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  So the veteran's claims for service connection for 
back and neck conditions must be denied.

For these reasons, the claims for service connection for 
right ear hearing loss, a scar on the right foot, and back 
and neck conditions must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for right ear hearing loss, 
a scar on the right foot, and back and neck conditions are 
denied.


REMAND

As alluded to earlier, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, 2006 WL 519755, at *8.

In a December 2002 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection for residuals 
of a right ankle fracture (since granted), but he was not 
provided notice of the type of evidence necessary to 
establish a rating or effective date for this disability.  
Since the question as to the appropriate initial disability 
rating is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which informs him about a disability 
rating and an effective date for the award of benefits, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.



Accordingly, this claim is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the additional 
disability rating and effective date 
elements concerning his claim for an 
initial compensable rating for residuals 
of the right ankle fracture.

2.  Then readjudicate the veteran's claim 
for a higher initial rating for the right 
ankle disability in light of any 
additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him.  Give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


